312 F.2d 887
Albert C. SIMONSON, Appellant,v.INTERNATIONAL BANK OF WASHINGTON, Appellee.
No. 17054.
United States Court of Appeals District of Columbia Circuit.
Argued December 12, 1962.
Decided January 4, 1963.

Mr. Raymond W. Bergan, Washington, D. C., with whom Mr. Edward Bennett Williams, Washington, D. C., was on the brief, for appellant.
Mr. George F. Bason, Jr., Washington, D. C., with whom Mr. Guy Martin, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an action ex contractu brought by Simonson against International Bank. The District Court held that the contract sued on was not under seal, and that therefore this action was barred because the three-year period of limitation had run. Simonson insists the contract was under seal and so was subject to the twelve-year period of limitation which has not expired.


2
The corporate seal of the International Bank was affixed but there was no other seal, and no recital or other indication that the execution of a sealed instrument was intended by the bank. In these circumstances, we hold the contract is not a sealed instrument. Sigler v. Mt. Vernon Bottling Co., 104 U.S.App.D.C. 260, 261 F.2d 378 (1958); Brown v. Commercial Fire Insurance Co., 21 App.D.C. 325, 336 (1903).


3
Affirmed.